Title: To George Washington from William Livingston, 24 February 1781
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 24 feby 1781
                        
                        I have received your Excellency’s Letter of the 13th feby. The present mode of exchanging prisoners therein
                            described appears to me just & reasonable; & I doubt not that in the farther settlement of any plan in
                            contemplation, your Excellency will do full & impartial justice to this State.
                        I heartily congratulate you Sir, on our late Successes in the Southern States; & I wish with many
                            others, that it may prove no obstacle to your recommending Collo. Washington to further promotion, that he happens to be
                            related to the commander in Chief—With the greatest esteem and most respectful attachment, I have the honour to be Dr Sir
                            your Excellency’s most humble Serv.
                        
                            Wil: Livingston
                        
                    